Title: To Thomas Jefferson from Thomas Appleton, 8 February 1824
From: Appleton, Thomas
To: Jefferson, Thomas


                        Dear Sir
                        
                            Leghorn
                            8th february 1824.
                    Your letter of the 8th of October, reach’d my hands, only on the 21st of the last month, and through Mr Williams of London; with one from this latter, covering Sites of exchange on this place, for the net proceeds of your remittance to him, which deducting his coms discount & postage, will produce here, when paid, (as they are at 3 months) 3940: Dolls 50. cts Say three thousand nine hundred & forty dollars, and fifty cents, and to be carried to the credit of the Tin whole, & Two Semi-corinthian capitals, order’d for your university.—I have already given all the requisite instructions, to the Artist, particularly explaining to him, that your columns are of brick, and to subjoin the astragal, including the Cavetto & Listel, as you have pointed out to me.—You are, I presume, Sensible, that Capitals of such great Size, and, of course, requiring: at least, 10,000. pounds weight of marble, are never, nor can they be work’d in a single peice; for to sculpture them, they must be intirely suspended, so as to be turn’d at the will, and convenience of the sculptors, and to prevent any possible contact of their foliage with any other body.—thus all the great capitals of Rome and of Italy, are of two, and many of three peices.—those you have order’d, must therefore, of necessity, be in two parts; but as the Seperation will be horrizontal, and the upper member falling into the ornaments & foliage below, it will not be visible, even to a near examination and of consequence, not the smallest injury, or detriment to its beauty, or solidity.—those already receiv’d by you, are the largest ever made, in Carrara, of a single block.—certain capitals made by Andrè, many years ago, I beleive for some edifice at Baltimore, were, I am told, in three parts.—it was, perhaps, unnecessary to mention to you, the necessity of their being in two, for it is probable, it must have Occurr’d to you.—the time limited by me, for their delivery in Leghorn, is one Year from the present date, for you will perceive, the sculptors have to meet, two winters in this Span of time, of course, many short days.—As the Capitals will require, as a considerable addition of marble, and augmentation of labour, so as to include the Astragal, Cavetto & Listel, to adapt them to your brick columns, and which was not foreseen, when the price was Sent to you, three years ago. I find from the artist, that there will be an extra expence, of 20–Dollars each; thus they will cost.—Say 10 Corinthian capitals of 324/10English inches diminish’d Diamr       550.   
5,500Two Semi do for pilastres @             290580.6080.Cases, Say about 60Total 6,140.The prices at Rome, for Similar Capitals, were 800.—Dollars each.—The price of best plain, polish’d marble Slabs, proper for the fascia of Architraves, from 6 to 8.I. wide, one inch thick, 4 to 5 feet in length, will cost here, Two dollars & a half each.—First quality of marble Squares, for the Portico, polish’d and accurately Squar’d, ready to be laid down, of one foot square, will Cost here, Twenty-two Dollars & a half the hundred.— In relation to the Capitals of wood, for the interior of the Pantheon, I have made all inquiry for the perfect execution, and of the best of wood, and I find, for each composite capital, of 1511/16  english inches diminish’d diameter, and copied from Palladio, the Cost here, to be, 44–Dollars each.—It may now be, sir, worthy of your consideration, whether it would not be, more advantageous, as they would be infinitely more durable, to order them of marble, instead of wood, an alteration I submit with much respect to your Superior judgement, though you may allow me to observe, that in no temple, or public edifice I have Seen, are there any Capitals of wood.—in the interior of all our churches in Italy, there are columns of brick or Stone, over which, is cover’d a mastic, which imitates so precisely every Species of marble, that it is utterly impossible, without being prob’d, to Distinguish, if they are of marble, or of mastic—I presume then, your’s will be So cover’d, in this Case, as is invariably observ’d in Italy, the Capitals are of Marble.—We have in the Cathedral of Leghorn, large columns of brick cover’d with Mastic, and though executed more than 150 Years ago, are now as intire, and as beautiful, as though they were just from the hands of the Artist.—In the mode you propose, the beauty of your Columns, will preserve their lustre, when the Capitals will be falling into Decay.—Capitals of those Dimensions in Marble, will Cost here, one hundred Dollars each.—You will pardon me, Sir, this digression; but, whichever way you may order, they Shall be faithfully made.—I believe, Sir, now, to have fully replied   to your letter on the various Subjects of it; there only then remains to observe, that it will be requisite to remit, as heretofore, what you may judge, the probable balance, from the Statement contain’d in the present letter, so that I may receive it, towards the close of the year 1824.—No information, whatsoever, has been receiv’d of Giacomo Raggi, by any one, since his Departure from hence, last year, for the U: States: on his return, I Shall be Attentive to all your instructions in relation to the bases, you have agreed for with him, and Should he fail in his contract, I Shall, as you require, inform you at what prices Such bases can be obtain’d for here, conformably to those which may be Specified in your agreement with him.—I presume your motive in giving him this commission was that of a charity, but as he is very poor, or rather, that he is Depriv’d of every means, but his industry, he will be compell’d to make Such Sacrifices, to obtain marble & labour, or credit, as will either Deprive him of any benefit, or he will fail in his undertaking.—as this letter will go by the way of England, there being no Vessel here to Sail, within Six weeks, I must defer Sending you, the engraving of the Pantheon of Roma, until an Opportunity Shall present, by Sea.—Accept, Sir, the Sincere expressions of respect with which, I am Your devoted ServantTh: Appleton